                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                              CASE NO.: 8:18-cv-02608-SDM-AAS

HEALTHPLAN SERVICES, INC.,

       Plaintiff,

v.

RAKESH DIXIT,
FERON KUTSOMARKOS,
E-INTEGRATE, INC.,
KNOWMENTUM, INC,
and
MEDIA SHARK PRODUCTIONS, INC.,

      Defendants.
___________________________________/

                           JOINT NOTICE OF COMPLIANCE

       The parties, through their respective undersigned attorneys, hereby provide this Joint

Notice of Compliance pursuant to the Court’s Order (ECF No. 78, “Order”), directing the

parties to hold a proper meet and confer in accordance with the Local Rules 3.01(a) in order to

resolve discovery disputes.

       A meet and confer was held as follows:

           1. Time/Place: April 12, 2019, 1:30 p.m. ET at the offices of Brinks, Gilson &
              Lione, 401 E. Jackson St., Suite 3500, Tampa, FL 33602.

           2. In-Person Attendees: Justin L. Dees (Counsel for Defendants Rakesh Dixit,
              E-Integrate, Inc., Knowmentum, Inc., and Media Shark Productions, Inc.),
              Shyamie Dixit, Jr., (Counsel for Defendants Feron Kutsomarkos, E-Integrate,
              Inc.,- Defendants), Alejandro J. Fernandez (Counsel for Plaintiff Healthplan
              Services).




                                              1
          3. Video Attendees: William H. Frankel, Evi Christou (Counsel for Healthplan
             Services).

          4. Duration of Meeting: The meeting commenced at approximately 1:30 p.m.
             and concluded with Mr. Dees at 3:15 p.m., and Mr. Dixit at approximately
             4:00 p.m.

Dated: April 15, 2019                       Respectfully Submitted,

 /s/ Justin L. Dees
 Jeffrey W. Gibson (FBN: 568074)                    /s/ Alejandro J. Fernandez
 Thomas R. Farrior (FBN: 111965)                    Alejandro J. Fernandez (FBN: 32221)
 Justin L. Dees (FBN: 48033)                        Stephen J. Leahu (FBN: 54037)
 MacFarlane, Ferguson & McMullen                    BRINKS GILSON & LIONE
 201 N. Franklin Street, Suite 2000                 SunTrust Financial Centre, Suite 3500
 Tampa, FL 33602                                    401 E. Jackson Street
 E-mail: jg@macfar.com                              Tampa, FL 33602
 E-mail: trf@macfar.com                             E-mail: afernandez@brinksgilson.com
 E-mail: jdees@macfar.com                           E-mail: sleahu@brinksgilson.com
 Telephone No. (813) 273-4200                       Telephone No. (813) 275-5020
 Telefacsimile No. (813) 273-4396                   Telefacsimile No. (813) 275-5021

 Attorneys for Defendants Rakesh Dixit,             William H. Frankel (IL No. 3127933)
 E-Integrate, Inc., Knowmentum, Inc., and           Admitted Pro Hac Vice
 Media Shark Productions, Inc.                      Andrew J. Avsec (IL No. 6292313)
                                                    Admitted Pro Hac Vice
                                                    BRINKS GILSON & LIONE
 /s/ Shyamie Dixit, Jr.                             NBC Tower, Suite 3600
 Shyamie Dixit, Jr. (FBN: 719684)                   455 N. Cityfront Plaza Drive
 Robert L. Vessel (FBN: 314536)                     Chicago, Illinois 60611
 3030 N. Rocky Point Drive West,                    E-mail: aavsec@brinksgilson.com
 Suite 260                                          E-mail: wfrankel@brinksgilson.com
 Tampa, FL 33607                                    Telephone No. (312) 321-4200
 E-mail: sdixit@dixitlaw.com                        Telefacsimile No. (312) 321-4299
 E-mail: rvessel@dixitlaw.com
 Telephone No. (813) 252-3999                       Evi T. Christou (D.C. Bar No.1600066)
 Telefacsimile No. (813) 252-3997                   Admitted Pro Hac Vice
                                                    BRINKS GILSON & LIONE, P.C.
 Attorneys for Defendants Feron                     1775 Pennsylvania Ave., NW, Suite 900
 Kutsomarkos and                                    Washington, D.C. 20006
 co-counsel for E-Integrate, Inc.                   E-mail: echristou@brinksgilson.com
                                                    Telephone No. (202) 296-6923



                                             2
                                                      Facsimile No. (202) 296-8701

                                                      Attorneys for Plaintiffs
                                                      HealthPlan Services, Inc.



                                CERTIFICATE OF SERVICE

        I HEREBY certify that on April 15, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF, which will send notification of this filing to

all counsel of record in this action.

                                                     /s/ Alejandro J. Fernandez
                                                        Alejandro J. Fernandez




                                              3
